Case:20-11590-TBM Doc#:159 Filed:12/29/20                Entered:12/29/20 16:10:56 Page1 of 24




                  UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF COLORADO
  In re:                           )
                                   )
  REAL GOODS SOLAR, INC.           ) Case No. 20-11590-TBM
  EIN: XX-XXXXXXX                  )
                                   ) Chapter 7
         Debtor.                   )
                                   )

                                        REPORT OF SALE


         Jeanne Y. Jagow, Chapter 7 Trustee (“Trustee”) of the bankruptcy estate of Real Good Solar,
 Inc. (“RGS”), hereby submits this Report of Sale pursuant to Fed. R. Bankr. P. 6004.

         1.     On March 5, 2020, RGS filed for bankruptcy relief under chapter 7, title 11 of the
 United States Code, 20-11590-TBM (the “RGS Bankruptcy”). Trustee is the duly appointed and
 acting chapter 7 trustee of the bankruptcy estate of RGS.

         2.      RGS is a Colorado corporation with its corporate headquarters previously located
 at 110 16th Street, Fl. 3, Denver, CO 80202. RGS’s original business consisted of the sale and
 installation of solar energy systems across the continental United States and Hawaii (the “Solar
 Division”). RGS’s primary customers were homeowners and small commercial building owners
 in the United States. RGS and its subsidiaries offered turnkey solar services, including design,
 procurement, permitting, build-out, grid connection, financing referrals and warranty work for its
 customers.

        3.      Trustee was informed and believes that, prior to 2014, RGS acquired 100% of the
 outstanding stock of Alteris, a solar sale and installation company operating on the east coast and
 that RGS operated its Solar Division on the east coast through Alteris.

       4.       Alteris leased office and warehouse space located at 420 Woodlawn Ave,
 Bloomfield, CT 06002 (the “Business Premises”) from FJS Family, LLC (the “Landlord”)
 pursuant to a Lease agreement and Lease Amendment and Extension dated January 8, 2020 (the
 “Lease”).

        5.       On its Statement of Financial Affairs and Schedules A/B, RGS listed inventory,
 furniture, fixtures and equipment located at Business Premises as assets of RGS (the “Assets”).

     6.     Alteris ceased operating at approximately the same time as RGS. Because of the
 COVID pandemic the Assets remained at the Business Premises.

         7.      On June 23, 2020, the Bankruptcy Court entered an order authorizing Trustee to
 file a related Chapter 7 bankruptcy case for Alteris in the United States District Court for the
 District of Colorado. Thereafter, on July 20, 2020, Alteris filed for bankruptcy relief under chapter
Case:20-11590-TBM Doc#:159 Filed:12/29/20                 Entered:12/29/20 16:10:56 Page2 of 24




 7, title 11 of the United States Code, 20-14913-TBM. Trustee was appointed the Chapter 7 trustee
 of the bankruptcy estate of Alteris.

        8.      Trustee was informed and believed that RGS operated Alteris as a division of its
 Solar Division, rather than as separate, distinct business based on the fact that RGS did not
 maintain separate books and records for Alteris; the employees were employees of RGS; Alteris
 did not have separate bank accounts; Alteris did not observe corporate formalities and or elect
 separate officers and the entities filed consolidated tax returns and financial statements. Trustee is
 informed and believes that sales on the east coast were booked as sales/accounts receivable of RGS
 and that operating expenses of Alteris were paid by RGS. Therefore, Trustee asserted that the
 Assets were owned by RGS rather than Alteris.

        9.     On August 18, 2020, Trustee filed Trustee’s Combined Motion Seeking: (A)
 Approval of Settlement Agreement with Landlord and for Entry of Order Rejecting Bloomfield,
 CT Lease; (B) Authority to: (i) Sell Personal Property by Public Auction Free and Clear of Liens;
 (ii) Employ and Compensate Auctioneer; and (iii) Pay any Personal Property Tax Liens from
 Auction Proceeds; and (C) for Entry of Order Suspending 14-Day Stay Imposed by Operation of
 Fed.R.Bankr.P. 6004(h) (the “Sale Motion”). On September 18, 2020, the Court entered an Order
 approving the Sale Motion (the “Sale Order”). [Dkt. No. 126].

        10.     Hamilton Group, LLC (“Hamilton”) conducted the auction of the Assets. As shown
 on Consignor Settlement statement attached hereto as Exhibit A, the total sales price received
 from the auction was $152,985.00. Trustee has received the $152,985.00 from Hamilton.

        11.     Pursuant to the Sale Order, Hamilton is entitled to a 15% commission on the
 $152,985 or $22,947.75. Hamilton’s expenses related to the auction were $8,121.34 as set forth
 and described in more detail on Exhibit B attached hereto. In addition, the September 18, 2020,
 Court Order authorized the Trustee to pay Hamilton $440.00 to secure and inventory of the Assets.
 Pursuant to the Sale Order, Hamilton was authorized to charge a 6% buyer’s premium to the
 successful purchaser on the $152,985.00.

         12.     Hamilton has confirmed that no employee acquired an interest, either direct or
 indirect, in any of the Assets sold at the auction.

 Dated: December 29, 2020                       Respectfully submitted,

                                                /s/Jeanne Y. Jagow, Chapter 7 Trustee
                                                P.O. Box 271088
                                                Littleton, CO 80127
                                                Voice: 303-798-1255
                                                Email: trustee@jagowlaw.us




                                                   2
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page3 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page4 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page5 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page6 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page7 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page8 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page9 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page10 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page11 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page12 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page13 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page14 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page15 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page16 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page17 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page18 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page19 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page20 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page21 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page22 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page23 of 24
Case:20-11590-TBM Doc#:159 Filed:12/29/20   Entered:12/29/20 16:10:56 Page24 of 24
